     Case 2:20-cr-01090 Document 19 Filed 01/13/21 Page 1 of 1 PageID: 196




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

       UNITED STATES OF AMERICA,                             CRIMINAL DIVISION

               vs.                                           20-1090

       WILLIAM F. KAETZ,                                     Honorable J. Nicholas Ranjan
            Defendant.

                                     NOTICE OF APPEAL

       Notice is hereby given that William F. Kaetz , defendant in the above-named case, hereby

appeals to the United States Court of Appeals for the Third Circuit from the January 4, 2021 Order at

2:20-cr-01090-1 affirming the October 26, 2020 Order of Detention Pending Trial at 2:20-mj-09421.

       Since October 19, 2020, Defendant has been proceeding with the assistance of the

undersigned counsel who was appointed (at 2:20-mj-09421) under the Criminal Justice Act. Judge J.

Nicholas Ranjan, from the WDPA, has been assigned to this matter by special designation.




                                                       /s/ Douglas Sughrue
                                                      Douglas Sughrue, Esquire
                                                      PA Atty I.D. No.: 83970
                                                      Attorney for Defendant
                                                      429 Fourth Avenue, Suite 501
                                                      Pittsburgh, PA 15219
                                                      (412) 391-1629
